[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                    FILED
                     ________________________        U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           October 29, 2008
                          No. 08-10800                  THOMAS K. KAHN
                      Non-Argument Calendar                 CLERK
                    ________________________

               D. C. Docket No. 05-21371-CV-KMM

MORRIS WILLIAMS,


                                                        Plaintiff-Appellant,

                               versus

THE MIAMI-DADE POLICE DEPARTMENT,

                                                                Defendant,

DET. CARL BAASKE,
DET. MARCUS CAREY,
OFFICER JAMES MCINTOSH,


                                                     Defendants-Appellees.


                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                         (October 29, 2008)
Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      Morris Williams, proceeding pro se, appeals two district court orders: (1) the

district court’s order of dismissal for failure to state a claim against the Miami-

Dade Police Department and (2) the district court’s grant of summary judgment in

favor of Detectives Carl Basske and Marcus Carey and Officer James McIntosh on

William’s 42 U.S.C. § 1983 civil rights complaint.

      The district court construed Williams § 1983 claim as raising claims of false

arrest and malicious prosecution. Williams named as defendants the following

entity and employees: (1) the Miami-Dade Police Department (“MDPD”); (2)

Detective Carl Baaske; (3) Detective Marcus Carey; and (4) Officer James

McIntosh. On appeal, Williams argues that his Fourth Amendment rights were

violated because Baaske initiated an illegal stop, search, and seizure. He also

challenges the district court’s dismissal of the MDPD as a party to his § 1983 suit;

grant of summary judgment on his false arrest claim; and, grant of summary

judgment on his malicious prosecution claim.

      A district court’s dismissal for failure to state a claim is reviewed “de novo,

viewing the allegations in the complaint as true.” Mitchell v. Farcass, 112 F.3d

1483, 1490 (11th Cir. 1997). We review de novo a district court’s grant of



                                           2
summary judgment. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007).

Summary judgment is appropriate when “there is no genuine issue as to any

material fact and . . . the movant is entitled to judgment as a matter of law.” F ED.

R. C IV. P. 56(C). “In making this determination, we view the evidence and all

factual inferences therefrom in the light most favorable to the non-moving party,

and resolve all reasonable doubts about the facts in favor of the non-movant.”

Skop, 485 F.3d at 1136 (internal quotation marks and citation omitted).

       “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

       “[Q]ualified immunity offers complete protection for government officials

sued in their individual capacities as long as their conduct violates no clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Bashir v. Rockdale County, 445 F.3d 1323, 1327 (11th Cir. 2006)

(citation omitted). “If the official was acting within the scope of his discretionary

authority . . . the burden shifts to the plaintiff to show that the official is not

entitled to qualified immunity.” Skop, 485 F.3d at 1136-37. “To overcome

qualified immunity, the plaintiff must satisfy a two prong test; he must show that:

(1) the defendant violated a constitutional right, and (2) this right was clearly



                                             3
established at the time of the alleged violation.” Holloman v. Harland, 370 F.3d

1252, 1264 (11th Cir. 2004). “[T]he two inquiries must be conducted in the proper

order.” Skop, 458 F.3d at 1137.

       The Fourth Amendment provides:

       The right of the people to be secure in their persons, houses, papers,
       and effects, against unreasonable searches and seizures, shall not be
       violated, and no Warrants shall issue, but upon probable cause,
       supported by Oath or affirmation, and particularly describing the place
       to be searched, and the persons or things to be seized.

U.S. Const. amend. IV.

I.     Fourth Amendment

       On appeal, Williams does not address the issue of whether the magistrate

judge1 failed to read his complaint as alleging a claim of unreasonable stop, search,

and seizure. However, he does assert, as he has at every stage in the proceedings,

that defendant Baaske fabricated probable cause. Moreover, beginning with his

response to the defendants’ motion for summary judgment, Williams has asserted

that this fabrication violated his Fourth Amendment rights.

       “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Boxer X v. Harris, 437


       1
          Williams’s instant case was assigned to a magistrate judge, who prepared a preliminary
report after screening Williams’s action for frivolity, maliciousness, and failure to state a claim,
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i),(ii). The magistrate’s reports and recommendations
were adopted and entered by the district court.

                                                  4
F.3d 1107, 1110 (11th Cir. 2006) (citation omitted).

      A traffic stop is a seizure within the meaning of the Fourth Amendment.

Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 1396, 59 L. Ed. 2d 660

(1979). “[A]n officer may conduct a brief, warrantless, investigatory stop of an

individual when the officer has a reasonable, articulable suspicion that criminal

activity is afoot, without violating the Fourth Amendment.” United States v.

Hunter, 291 F.3d 1302, 1307 (11th Cir. 2002). The officer conducting such a stop

must have “a particularized and objective basis for suspecting the particular person

stopped of criminal activity.” United States v. Cortez, 449 U.S. 411, 417-18, 101

S. Ct. 690, 695, 66 L. Ed. 2d 621 (1981). The officer must have “some minimal

level of objective justification” taken from the totality of the circumstances.

United States v. Sokolow, 490 U.S. 1, 7-8, 109 S. Ct. 1581, 1585, 104 L .Ed. 2d 1

(1989); United States v. Powell, 222 F.3d 913, 917 (11th Cir. 2000).

      Qualified immunity does not apply where a government official, sued in his

individual capacity, engages in conduct that violates clearly established statutory or

constitutional rights of which a reasonable person would have known. Bashir, 445

F.3d at 1327. “[F]alsifying facts to establish probable cause is patently

unconstitutional . . . .” Kingsland v. City of Miami, 382 F.3d 1220, 1232 (11th Cir.

2004); see also Whiting v. Taylor, 85 F.3d 581, 585 n.5 (11th Cir. 1996)



                                           5
(“Knowingly making false statements to obtain an arrest warrant can lead to a

Fourth Amendment violation.”).

      Williams alleges that Baaske provided false information to Carey and

McIntosh. In his complaint, Williams alleges that Baaske could not have observed

him purchasing drugs because police reports demonstrate that Baaske was at five

different locations during the one-hour time frame in which he claimed he was

“eye-balling” the 98th Street and 21st Avenue residence.

      Baaske has been forced to resign from the MDPD because he has filed false

police reports and fraudulent documents and carried out other official misconduct.

Baaske refused to comply when he was subpoenaed to appear at William’s motion

to suppress hearing. At his motion to suppress hearing, Williams argued, as he

does here, that Baaske could not have observed him and that he was stopped on the

basis of false information. The state suppressed the evidence and dismissed the

charges against Williams on August 20, 2004.

      In his reply to the defendant’s motion for summary judgment, Williams

asserted that his Fourth and Fourteenth Amendment rights were violated. He

argued that the defendants’ acts of stopping, detaining, searching, and arresting

him were illegal and lacked probable cause. Additionally, Williams objected to the

magistrate judge’s report and recommendation on Fourth Amendment grounds.



                                          6
      A liberal construction of all of Williams’s pleadings, including his initial

brief to this Court, demonstrates that he raised an unreasonable stop, search, and

seizure claim. Genuine issues of material fact exist as to whether defendant

Baaske had a reasonable, articulable suspicion to order the stop, search, and seizure

of Williams. Therefore, the magistrate judge and district court erred in failing to

construe his complaint as raising a Fourth Amendment claim.

II. Dismissal of MDPD

      On appeal, Williams argues that the MDPD knew that defendants Baaske,

Carey, and McIntosh had a propensity for malicious conduct, yet kept them

employed, and the dismissal of the MDPD as a party was error because the MDPD

conducted a “mock” interview in which defendants Carey and McIntosh were

permitted to intimidate Williams.

      “[P]olice departments are not usually considered legal entities subject to suit,

but capacity to sue or be sued shall be determined by the law of the state in which

the district court is held.” Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992)

(internal citations and quotations omitted) (dismissing as a defendant to a § 1983

suit a county sheriff’s department in Alabama). Under Florida law, police

departments are not legal entities amenable to suit. Masson v. Miami-Dade

County., 738 So. 2d 431, 432 (Fla. App. 3d 1999) (noting that the MDPD lacks the



                                          7
capacity to be sued under the Miami-Dade County Code § 2-91); Fla. City Police

Dep’t. v. Corcoran, 661 So. 2d 409, 410 (Fla. App. 3d 1995). Because the MDPD

does not have the capacity to be sued under Florida law, the district court did not

err in dismissing it as a party.

III. False Arrest

       On appeal, Williams argues that the defendants are not entitled to qualified

immunity on his false arrest claim because he was arrested without actual or

arguable probable cause because the defendants fabricated the evidence against

him.

       “A warrantless arrest without probable cause violates the Constitution and

provides a basis for a section 1983 claim.” Kingsland, 382 F.3d at 1226. “The

existence of probable cause at the time of the arrest, however, constitutes an

absolute bar to a section 1983 action for false arrest.” Id. “When an arrest is

made, it is reasonable for the arresting officer to search the person arrested. . . .”

Holmes v. Kucynda, 321 F.3d 1069, 1082 (11th Cir. 2003) (internal quotation

marks and citation omitted).

       Florida and federal law have the same standard for determining whether

probable cause exists. Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998).

Probable cause to arrest exists when an arrest is objectively reasonable based on



                                            8
the totality of the circumstances. Id. (citation omitted). “This standard is met

when the facts and circumstances within the officer’s knowledge, of which he or

she has reasonably trustworthy information, would cause a prudent person to

believe, under the circumstances shown, that the suspect has committed, is

committing, or is about to commit an offense.” Kingsland, 382 F.3d at 1226

(internal quotations omitted).

      “[O]fficers who make an arrest without probable cause are entitled to

qualified immunity if there was arguable probable cause for the arrest.” Id. at

1232. Arguable probable cause exists if “reasonable officers in the same

circumstances and possessing the same knowledge as the Defendants could have

believed that probable cause existed to arrest Plaintiff. . . .” Id. (internal

quotations omitted). Qualified immunity does not apply, however, where a

government official engages in conduct that violates clearly established

constitutional rights. Bashir, 445 F.3d at 1327. As we have already noted,

“falsifying facts to establish probable cause is patently unconstitutional . . . .”

Kingsland, 382 F.3d at 1232.

      Florida’s “fellow officer rule” states that, when an arresting officer was

absent for a significant portion of events giving rise to probable cause, the arresting

officer may rely upon his fellow officer’s judgment about probable cause. F LA.



                                            9
S TAT. A NN. § 901.18; see, e.g., Voorhees v. State, 699 So. 2d 602, 609 (Fla. 1997)

(per curiam) (explaining that the fellow officer rule “allows an arresting officer to

assume probable cause to arrest a suspect from information supplied by other

officers”).

       Regardless of whether Baaske falsified evidence against Williams, there is

no evidence that Carey and McIntosh knew that Baaske’s representations might be

false. Thus, under Florida’s “fellow officer rule,” Carey and McIntosh were

justified in relying on the information provided by Baaske. As such, the district

court did not err in granting summary judgment to McIntosh and Carey on

Williams’s false arrest claim.

IV. Malicious Prosecution

       In order “[t]o establish a federal malicious prosecution claim under § 1983, a

plaintiff must prove (1) the elements of the common law tort of malicious

prosecution, and (2) a violation of [his] Fourth Amendment right to be free from

unreasonable seizures.” Kingsland, 382 F.3d at 1234. The common law tort of

malicious prosecution includes the following six elements under Florida law:

       (1) an original judicial proceeding against the present plaintiff was
       commenced or continued; (2) the present defendant was the legal
       cause of the original proceeding; (3) the termination of the original
       proceeding constituted a bona fide termination of that proceeding in
       favor of the present plaintiff; (4) there was an absence of probable
       cause for the original proceeding; (5) there was malice on the part of

                                          10
      the present defendant; and (6) the plaintiff suffered damages as a
      result of the original proceeding.

Id.

      “In the case of a warrantless arrest, the judicial proceeding does not begin

until the party is arraigned or indicted.” Id. at 1235. The existence of probable

cause is measured, therefore, at the time the original judicial proceeding is

commenced, and not at the time of arrest. Id. Defendants to a malicious

prosecution claim under § 1983 are entitled to qualified immunity if the plaintiff is

unable to show that they acted without probable cause. Wood v. Kesler, 323 F.3d

872, 882-83 (11th Cir. 2003) (explaining in relation to a malicious prosecution

claim that, where actual probable cause existed, there is no Fourth Amendment

violation, and qualified immunity applies).

      “It is well settled that in an action to recover damages for malicious

prosecution where . . . the evidence is in dispute, the existence or non-existence of

malice and want of probable cause are questions of fact for the jury.” Kingsland,

382 F.3d at 1235 (internal quotation marks and citation omitted). Therefore, where

the legitimacy of the evidence is challenged, “the fourth and fifth elements for the

common law tort of malicious prosecution are rightly reserved for the jury.” Id.

      On appeal, Williams supports his malicious prosecution claim by arguing the

following: (1) that Baaske was the legal cause of the original proceeding; (2) that

                                          11
where evidence is in dispute, the existence of probable cause and malice are

questions for the jury; and, (3) that the district court erred in finding that the

defendants were immune from the consequences of their actions leading up to his

arrest, prosecution, and imprisonment.

       a. Baaske and the Drug-purchase Charges

              i. Legal Cause of the Original Proceeding

       The district court held that Baaske was not the legal cause of the original

proceedings, and that therefore, Williams had not satisfied the second element of a

common law malicious prosecution claim. We disagree.

       Although we have held that defendant police officers were not the legal

cause of the original proceeding where there was no evidence that they had

anything to do with the decision to prosecute or that they had “improperly

influenced” that decision, such is not the case here. Eubanks v. Gerwn, 40 F.3d

1157, 1160-61 (11th Cir. 1994). In Barts v. Joyner, 865 F.2d 1187, 1195 (11th

Cir. 1989), we explained that, in the context of a false arrest, “[t]he intervening

acts of the prosecutor, grand jury, judge and jury - assuming that these court

officials acted without malice that caused them to abuse their powers - each break

the chain of causation unless plaintiff can show that these intervening acts were the

result of deception or undue pressure by the defendant policemen.”



                                            12
      Williams alleges that Baaske fabricated the evidence that was the basis of

the prosecution against him. Additionally, Williams has provided evidence raising

a genuine issue of material fact as to whether his arrest was the “result of deception

. . . by the defendant . . . .” Id. Moreover, it is apparent from the record of

Baaske’s deposition, taken in the underlying criminal case, that the State Attorney

was relying on information provided by Baaske in his prosecution of Williams.

      We recently held in Eloy v. Guillot, No. 07-13818, manuscript op. at 1-2, 4-5

(11th Cir. July 11, 2008) that a plaintiff established a § 1983 claim where the

police officer responsible for his arrest allegedly fabricated evidence against him.

Williams’s malicious prosecution claim against Baaske is based upon Baaske’s

alleged act of fabricating evidence, which resulted in the prosecutor being

presented with false and misleading evidence. Therefore, Williams satisfied the

common law element that Baaske was the legal cause of the original prosecution.

The district court erred by holding that Williams had not satisfied the second

element of a malicious prosecution claim in his claim against Baaske.

               ii. Probable Cause for the Drug-purchase Charges

      Where challenges to the legitimacy of the relevant evidence exist, the

question of whether there was an absence of probable cause is a question rightly

reserved for the jury. Kingsland, 382 F.3d at 1235. Genuine issues of material



                                           13
fact exist as to the legitimacy of the relevant evidence regarding Baaske’s alleged

observation of Williams that was the basis of Williams’s prosecution on the

purchase charges. The district court erred in granting summary judgment on the

issue of probable cause in Williams malicious prosecution claim against Baaske.

      b. McIntosh and Carey and the Kilogram of Cocaine and Drug-

      purchase Charges

      In contrast, McIntosh and Carey had probable cause for their support of the

charges against Williams arising out of Baaske’s representations. McIntosh and

Carey are entitled to qualified immunity for claims arising out of Williams’

possession of a kilogram of cocaine and claims arising out of Williams’ alleged

drug purchase. There is no evidence that either McIntosh or Carey had reason to

doubt the validity of Baaske’s representations, either when they arrested Williams

or at the initiation of Williams’ prosecution. It is undisputed that a kilogram of

cocaine was actually discovered in the car. Similarly, it is undisputed that

McIntosh and Carey received information from Baaske conveying Williams’

description and informing them that he had purchased unspecified drugs.

Therefore, we affirm the district court’s holding that McIntosh and Carey are

entitled to qualified immunity with regards to Williams’ prosecution for possession

of a kilogram of cocaine and drug purchase.



                                          14
     c. McIntosh and Carey and the Baggies of Marijuana and Cocaine

      However, the district court erred by granting summary judgment in favor of

McIntosh and Carey on charges arising out of Williams’ alleged possession of four

baggies of marijuana and one baggie of cocaine.

      Summary judgment is appropriate when “there is no genuine issue as to any

material fact and . . . the movant is entitled to judgment as a matter of law.” F ED.

R. C IV. P. 56(c). “In making this determination, we ‘view the evidence and all

factual inferences therefrom in the light most favorable to the non-moving party,

and resolve all reasonable doubts about the facts in favor of the non-movant.’”

Skop, 485 F.3d at 1136 (citations omitted).

      The district court incorrectly found that Williams failed to allege in his

complaint that he did not have baggies of drugs on him. The district court also

erred when it accepted the defendants’ statements that they found drugs on

Williams. The district court erred by rejecting Williams’ sworn statements. When

the facts are viewed in the light most favorable to Williams, there are genuine

issues of material facts as to whether he possessed the baggies of drugs.

Consequently, there are genuine issues of material fact as to whether McIntosh and

Carey had probable cause to support the prosecution of Williams for their

possession.



                                          15
      Williams’s dispute as to possession raises a challenge to the legitimacy of

McIntosh and Carey’s probable cause to support the prosecution. The district court

therefore erred in granting summary judgment on this claim.

      d. Malice

      Genuine issues of material fact exist as to whether Baaske, Carey, and

McIntosh had probable cause relating to the prosecution of Williams for the

purchase and possession of marijuana and cocaine. There is a dispute in the

record regarding the legitimacy of the evidence that formed the basis of the

prosecution. Therefore, there is also an issue of material fact regarding whether

they acted with malice. Like the issue of probable cause, the issue of malice is

properly reserved for the jury. Kingsland, 382 F.3d at 1235.

      e. Fourth Amendment Seizure

      “To establish a federal malicious prosecution claim under § 1983, a plaintiff

must prove (1) the elements of the common law tort of malicious prosecution, and

(2) a violation of [his] Fourth Amendment right to be free from unreasonable

seizures.” Id. at 1234. Williams was arrested on May 9, 2002, and incarcerated

until May 28, 2002, at which time he was released on $100,000 bond. The record

shows that his bond was revoked at some point, and the criminal case against him

was dismissed on August 20, 2004. Williams therefore satisfied the second prong



                                         16
of a malicious prosecution claim by suffering a Fourth Amendment seizure. Id.



                                   CONCLUSION

       Upon review of the record and the parties’ briefs, we discern reversible error

in part.

       The district court failed to liberally construe Williams’s complaint as

alleging against defendant Baaske a violation of his Fourth Amendment right to be

free from unreasonable searches and seizures. We reverse as to this issue.

       Next, the district court properly dismissed the MDPD as a party to

Williams’s § 1983 action because the MDPD is not a legal entity subject to suit.

We affirm as to this issue.

       With regards to the false arrest claim, McIntosh and Carey justifiably relied

on information from a fellow officer in arresting Williams, thereby acting with

arguable probable cause; thus, they maintain qualified immunity from Williams’

false arrest claim. We affirm as to this issue.

       With regards to the malicious prosecution claim: (1) the district court erred

in granting summary judgment on the malicious prosecution claim as it relates to

Baaske and the drug-purchase charges, and McIntosh and Carey and the baggies of

marijuana and cocaine possession charges; but (2) the district court did not err with



                                           17
regard to McIntosh and Carey as they relate to both the kilogram of cocaine

possession and trafficking charges, and all of the drug-purchase charges. We

affirm in part, but reverse in part.

       AFFIRMED in part; VACATED and REMANDED in part.




                                        18